DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed April 29, 2022. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.  New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe (US 2007/0041814) in view of Nichols et al., (US 2011/0183411; hereinafter “Nichols”).
As to claim 1, Lowe teaches a storage module for liquids to be used in a diagnostic analysis, the storage module comprising: 
a refrigerated housing 54, a side of the housing having a vertical opening 94; 
a plurality of shelves 28 in the housing, the shelves to support one or more carriers 22; 
an actuator (implicitly part of the robotic means 30); and 
a carrier transporter to move one or more carriers into or out of the housing through the vertical opening, the carrier transporter disposed outside of the housing, the actuator to move the carrier transporter vertically along the vertical opening (reads on robotic means 30; see Fig. 1), 
the carrier transporter including: 
a base 30 coupled to the actuator;
an arm 180 extending horizontally from the base, the arm being rotatable about a vertical axis; and 
fingers 188 that  movable horizontally along the arm, the hand to move through the vertical opening to engage a carrier on a shelf in the housing (see para [0057] et seq.) 
	Lowe does not explicitly teach the hand itself is movable horizontally along the arm, the hand to move through the vertical opening to engage a carrier on a shelf in the housing. 
In the related art of laboratory automation system, Nichols teaches a robotic gripping device that is capable of moving vertically along the plate carriage vertical axis 565. As shown in FIGS. 1-9 of Nichols, during typical operation integrated with an automated incubator system 100, plates to be incubated are placed onto the incubator's plate input/output nest 110 by the system's central robot (not shown). The integrated system's control software (not shown), located within housing 150, instructs the automated incubator 105 to place the plate 180 into a destination stacker 240 (FIG. 4) in the internal incubation chamber 170. All mechanics and electronics associated with the automated plate mover are located outside the internal incubation chamber 170 and may be located within housing 150. The plate carriage 120 moves into position underneath plate 180 in the input/output nest 110. The plate carriage 120 lifts plate 180 up out of the nest 110, then rotates plate 180 toward automated doors 140, 145. Robotic system 100 may include both an automated outer door 140 and automated inner doors 145, or may include only one automated door, for example, only outer door 140, without inner door(s) 145. The internal carousel 160 rotates to present the destination stacker 240 such that it is adjacent and aligned to the automated doors 140, 145. The outer automated outer door 140 opens, as well as one of the numerous automated inner doors 145 (if included), to expose the destination stacker 240. Destination stacker 240 includes microtiter plates 245. The plate carriage vertical axis 565 (FIG. 9) aligns plate 180 in the plate carriage 120 to the unoccupied destination position in the stacker, then the plate carriage horizontal axis 465 (telescoping hand, see FIG. 7) actuates to carry the plate 180 through the automated doors 140, 145 and into the correct stacker location. Plate carriage rotary axis 365 (FIG. 7) may also be used to carry plate 180 through automated doors 140, 145. Once the plate carriage 120 retracts out of the internal incubation chamber 170, both the automated inner door 145 and automated outer door 140 close. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in Lowe the particular carrier transporter of Nichols since it is expected that the telescoping feature enables the robotic gripping device to have the reach thereof extended or retracted for enhanced loading capability.
As to claims 2 and 12, the use of the actuator including a vertically orientated screw and a motor to drive the screw, the screw disposed outside of the housing, the motor to drive the screw to move the carrier transporter vertically along the vertical opening is a mere design choice that one of ordinary skill would have easily utilized based on considerations of manufacturing cost and/or space savings.  
As to claims 3 and 4, the use of multiple actuators is well known in the automated laboratory art.  
As to claim 5, Lowe teaches the hand includes a horizontal plate having a slot (the area between elements 188) to receive a tab on a carrier (note the tab and the carrier are considered.
As to claims 6-8, the use of a wheel, the vertically stacked carousels coupled to the wheel via an axle; and a motor to drive the wheel to rotate the vertically stacked carousels in the housing is well known in the art. 
As to claims 9 and 19, the inclusion of a waste bin, wherein the carrier transporter transfers at least one of an empty carrier or a defective carrier to the waste bin, is well known in the automated laboratory art.  
Claim 10 directed to process or functional language which are not considered as part of the claimed device structure and is therefore not given patentable weight. The Court has held that "[e]xpressions relating the apparatus contents thereof during an intended use operation are of no significance in determining the patentability of the apparatus claim." See Ex parte Thilbault, 164 USPQ 666, 667 (Bd. Pat. App. & Inter.1969) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)). Nevertheless, Lowe teaches the carrier transporter is to transfer one or more carriers between at least one of the shelves 28 and a first transfer location (e.g. conveyor 40 and/or another storage module 26. 
As to claim 11, Lowe teaches including a loading bay having an array of slots to receive one or more carriers, the loading bay accessible by a user for manual loading or unloading of one or more carriers (reads on any one of the other storage modules 26, 26’, etc.)
As to claims 13 and 14, Lowe teaches a track disposed between the loading bay and the side of the housing; and a second carrier transporter movable along the track, the second carrier transporter to transfer one or more carriers between the first transfer location and the slots of the loading bay, wherein the second carrier transporter is to transfer one or more carriers between the first transfer location and a second transfer location that is accessible by a carrier transporter of a diagnostic analyzer is well known in the automated laboratory art.  
Claim 20 is directed to functional process language which has not received patentable weight for the reasons delineated above.  Nevertheless, Nichols teaches the hand is movable along the arm to a position where at least a portion of the hand extends beyond a distal end of the arm (see Fig. 7 and para [0025] et seq.)
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe in view of Gomm et al., (US 2010/0111765; hereinafter “Gomm”).
As to claim 15, Lowe teaches a method comprising: moving a carrier transporter vertically along a vertical opening in a side of a refrigerated housing, the housing containing a plurality of shelves to support a plurality of carriers having one or more containers of fluid for use in a diagnostic analysis, the carrier transporter including an arm and a hand that is movable along the arm; rotating the arm to a position where the hand is radially aligned with a first carrier on a shelf in the housing; extending the hand outward on the arm and through the vertical opening to a position where a slot in the hand is aligned vertically below a tab on the carrier; moving the carrier transporter vertically upward such that the tab is inserted into the first carrier and is supported by the hand; retracting the hand on the arm to remove the first carrier from the housing; and transferring the first carrier, via the carrier transporter, to a transfer location (see para [0038] et seq.)
Lowe does not explicitly teach a slot in the hand is aligned vertically below a tab on the carrier; moving the carrier transporter vertically upward such that the tab is inserted into the first carrier and is supported by the hand.  In the related art of storage modules, Gomm teaches at para [0071] et seq., the transporter 38 with a gripper device 86 such as illustrated particularly in FIG. 6 of U.S. Pat. No. 6,588,625 B2 is positioned for movement behind the load platform 30. The transporter 38 may, for example, be moved from a base position by a suitable drive such as a stepper motor to align its gripper device 86 with a support tab 88 (see, e.g., FIGS. 3b to 3d) of a carrier 40, 42 at a selected platform location 54. For example, the gripper device 86 may be positioned beneath the support tab 88 and then raised up so as to capture the tab 88 in the gripper device 86 (see, e.g., FIGS. 9a and 9b) and thereby pick up the carrier 40, 42 to carry it with the transporter 38. Such operation is illustrated in FIGS. 5a to 5h.
More particularly, in FIG. 5a, the transporter 38 in Gomm is positioned with the gripper device 86 behind one of the reagent carriers 40a. As indicated by the motion arrows 90a and 90b in FIGS. 5a and 5b, the gripper device 86 is first lowered and then moved forward to a position beneath the carrier support tab 88, and then is raised to lift the reagent carrier 40a from the load platform 30 (the slot on the hand is formed by the hook on the gripper device). Once raised clear of (i.e., above) the other carriers 40, 42 on the platform 30 (see arrow 90c), the transporter 38 pivots to a position such as indicated by the arrow 90c' in FIG. 5c and then the transporter 38 is moved to the bar code reader 46 (see arrow 90d in FIG. 5d) whereby the reagent containers 94a, 94b, 94c are sequentially moved past the reader 46 for reading identifying bar codes 96 on the containers 94a-94c. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to have included in the system of Lowe the gripping configuration and movement of Gomm for the expected benefit of stabilizing the transfer of the carrier within the system.
As to claim 16, the use of the actuator including a vertically orientated screw and a motor to drive the screw, the screw disposed outside of the housing, the motor to drive the screw to move the carrier transporter vertically along the vertical opening is a mere design choice that one of ordinary skill would have easily utilized based on considerations of manufacturing cost and/or space savings.  
As to claims 17 and 18, the use of multiple actuators is well known in the automated laboratory art.  
As to claim 19, the inclusion of a waste bin, wherein the carrier transporter transfers at least one of an empty carrier or a defective carrier to the waste bin, is well known in the automated laboratory art.  

Response to Arguments
Applicant’s arguments with respect to claim 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798